Title: To Thomas Jefferson from David Humphreys, 22 August 1791
From: Humphreys, David
To: Jefferson, Thomas


Lisbon, 22 Aug. 1791. Reports say a courier has arrived today from Paris with news King of France has declined to accept the constitution, because, though it might be very good, he was deprived of all counsel and could not act on it.—King of Sweden is said to have written very spirited letter to National Assembly, declaring Fersen acted on his orders to effect escape of King. Thus royalty finds an “interest in supporting Royalty, as it has existed for ages.” It has for some days been whispered that 2 million crowns, brought in fleet from Brazil, sent from Portugal to support anti-revolutionists. Now spoken of with confidence but he gives this as reports, not ascertained facts. But several persons have been arrested in Lisbon, some Frenchmen included, for “speaking too freely in favour of the French Revolution.” Not known where they are confined.—“Spain appears most agitated.” Said to be 100,000 French there. But it is known military preparations are going on, a detail of which happened under his own eye: Many people of Galicia seek employment in Portugal subject to being recalled or on condition of returning at specified period. A Spanish servant in Portugal several years, with him seven months, is now ordered home to serve in militia. He goes immediately to avoid forfeiting “a little patrimony.”
